Exhibit 10.1
NaviSite, Inc.
Amendment No. 1 to Restricted Stock Agreement
Granted Under Amended and Restated 2003 Stock Incentive Plan
          AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENT made as of this [___]
day of [                    ], 2009 between NaviSite, Inc., a Delaware
corporation (the “Company”), and [                    ] (the “Participant”).
          Whereas, the Participant and the Company are parties to a Restricted
Stock Agreement dated [                     ___, 200_] (the “Restricted Stock
Agreement”); and
          Whereas, the Participant and the Company desire to amend the
Restricted Stock Agreement as set forth herein;
          Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
          1. The Restricted Stock Agreement is hereby amended by adding the
following sentence at the end of clause (a) of Section 2: “If a vesting date
shall fall on a date which is during a Company-declared black-out period with
respect to the Common Stock to which the Participant is subject, such vesting
date shall be delayed until the first business day after the expiration of such
black-out period; provided, however, that if the Participant ceases to be
employed by the Company during such black-out period, the Shares that would have
vested but for the black-out period shall not be forfeited and shall vest on the
date the Participant ceases to be employed by the Company.”
          2. In all other respects, the Restricted Stock Agreement is hereby
ratified and confirmed.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
No. 1 to Restricted Stock Agreement as of the day and year first above written.

                  NaviSite, Inc.    
 
           
 
  By:        
 
  Name:    
 
  Title:    
 
                          [Name of Participant]    

             
 
  Address:        
 
     
 
   
 
           
 
     
 
   

- 2 -